OPINION — AG — THE DISTRIBUTION OF BUSINESS CARDS BY RETAIL PACKAGE STORE LICENSEES FALLS WITHIN THE PURVIEW OF THE PROHIBITED ADVERTISING AND IS UNLAWFUL. FURTHER, RETAIL PACKAGE STORE LICENSEES MAY NOT DISTRIBUTE IDENTIFICATION CARDS FOR USE IN RENDERING CHECK CASHING SERVICES AND MAY NOT ACCEPT CUSTOMER CHECKS FOR AMOUNTS EXCEEDING THE AMOUNT OF PURCHASE, AS THE SAME ARE PROHIBITED SERVICES WITHIN THE PURVIEW OF ARTICLE XXVII, SECTION 4 OKLAHOMA CONSTITUTION AND 37 O.S. 1971 537 [37-537](B)(6) CITE: 37 O.S. 1971 516 [37-516], ARTICLE XXVII, SECTION 5, OPINION 69-109 (KENNETH L. DELASHAW)  ** SEE: 639 P.2d 1239, SHADID V. ALCOHOLIC BEVERAGE CONTROL BOARD ** OPINION NO. 77-264 IS OVERRULED WITHDRAWN